United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2239
                        ___________________________

                              Michael Collins Iheme

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Warden Michelle Smith, Stillwater Prison, Minnesota; Tony Forchas, MINNCOR Director

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: September 6, 2013
                            Filed: September 11, 2013
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Minnesota inmate Michael Collins Iheme appeals the district court’s pre-
service dismissal of his civil action against prison officials at the Stillwater
Correctional Facility. We reverse and remand for further proceedings.
      Iheme’s complaint was prepared using a court-provided form for 42 U.S.C.
§ 1983 actions, but he also invoked Title VII, 42 U.S.C. § 2000e-3. He alleged the
following. In September 2011, defendant Tony Forchas terminated him from his
prison job in retaliation for Iheme’s complaining about racial harassment by another
(white) inmate. Thereafter, Iheme was moved to a segregation unit in retaliation for
his complaints and denied due process in a disciplinary proceeding due to his race.
He filed a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC) in March 2012, after which he was subjected to other retaliatory
actions by unspecified prison officials. These actions included placing him in
detention or on restriction for no reason or for minor offenses; while in detention,
denying him “all basic needs but food”; destruction or confiscation of his legal
property and denial of law-library access; and denial of medical care, including a
needed specialist visit.

        Reviewing the complaint under 28 U.S.C. § 1915A, the magistrate judge
recommended dismissal, concluding that Iheme was not entitled to relief under Title
VII, and that he had not identified conduct by either defendant that stated a section
1983 claim. Iheme filed objections in which he identified additional defendants who
were involved in his September 2011 retaliatory discharge and discriminatory
treatment and deprivation of due process; retaliatory conduct after he filed his March
2012 EEOC charge; inhumane conditions of confinement and denial of medical care;
denial of law-library access; and interference with his legal mail to impede his
litigation. The district court adopted the magistrate judge’s report in its entirety and
dismissed the complaint.

       Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam) (de novo review of 28 U.S.C. § 1915A dismissal), we agree that Iheme’s
claims under Title VII were subject to dismissal. See Williams v. Meese, 926 F.2d
994, 997 (10th Cir. 1991) (inmate was not “employee” under Title VII because his
relationship with defendants arose from his status as inmate, not as employee).

                                          -2-
Likewise, Iheme did not describe any conduct by defendant Warden Michelle Smith
that stated a section 1983 claim against her. See Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009) (plaintiff must plead that each defendant, through defendant’s own individual
actions, has violated Constitution).

       At this stage, however, Iheme’s allegation that Forchas fired him when Iheme
complained of racial harassment by a white inmate was sufficient to state a section
1983 claim. See Beaulieu v. Ludeman, 690 F.3d 1017, 1025 (8th Cir. 2012) (First
Amendment retaliation claim is stated when inmate alleges he engaged in protected
activity, and in retaliation defendants took adverse action that would chill person of
ordinary firmness from further engaging in protected activity). We also believe that
Iheme’s objections to the magistrate judge’s report--which identified specific
individuals involved in retaliatory conduct and other alleged constitutional
deprivations--should have been treated as a motion for leave to amend the complaint.
See Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir. 2011) (per curiam) (on review of
§ 1915A dismissal, construing prisoner plaintiff’s objections to magistrate judge’s
report as motion for leave to amend complaint); Thornton v. Phillips Cnty., Ark., 240
F.3d 728, 729 (8th Cir. 2001) (per curiam) (although complaint was properly
dismissed under § 1915A for failure to state claim, inmate’s objections to magistrate
judge’s report that made additional factual allegations against defendants should have
been treated as motion to amend complaint).

       Because the complaint stated a section 1983 claim against defendant Forchas,
and because it appears the district court did not consider the viability of the section
1983 claims asserted against the new defendants identified in Iheme’s objections, we
vacate the dismissal and remand for further proceedings. On remand, Iheme should
be given the opportunity to file an amended complaint that (1) names Forchas and the
other defendants he claims were involved in the constitutional violations alleged in
his original complaint, and (2) sets forth the specific conduct of each defendant.
                       ______________________________

                                         -3-